El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La presente es tina apelación procedente de la Corte de Distrito de Mayagüez. En pública subasta efectuada en 10 de noviembre de 1909, en pleito seguido por el apelado contra Fernández y Compañía, el márshal de la Corte de Dis-trito de Mayagüez, vendió un crédito contra dichos deudo-res, y el apelado, Agustín Hernández Mena, fné el compra7 dor del mismo. La propiedad en litigio así comprada, era *611una deuda o deudas, que los demandados y apelantes debían a la referida mercantil Fernández y Compañía. Esa deuda o deudas tuvieron su origen en una venta o ventas becbas por dicba mercantil a los demandados. Fueron cuatro las defensas alegadas contra la acción. Primera, que la Corte de Distrito de Mayagüez no tenía jurisdicción, porque cada una de las sumas debidas por las diferentes demandadas era menor de quinientos dollars; segunda, que el demandante y apelado no babía probado suficientemente su derecho; ter-cera, que la acción babía prescrito por el hecho de que la venta o ventas efectuadas por Fernández y Compañía, ha-bían sido véntas de mercancías.
Con respecto a esta tercera defensa, las demandadas no citaron el artículo del Código Civil, en que se fundaban; pero alegaron ante este tribunal, que los hechos demostraban que la acción había prescrito. La cuarta defensa era de que la acción había prescrito por el hecho de que las demandadas estuvieron en condiciones de pagar la deuda a Fernández y Ca. en 18 de diciembre de 1901.
En la contestación se admite la existencia de las deudas, con motivo de las cuales el demandante interpuso la demanda. Hay cinco demandadas, y, en la época en que se entabló la demanda, cuatro de las mismas, debía respectivamente, su-mas que pasaban de quinientos dollars. La quinta demanda-da, o sea Elvira Fernández Blanco, sólo debía, al entablarse la demanda, la suma de $480.48, y, por tanto, la Corte de Distrito de Mayagüez, carecía de jurisdicción en cuanto a ella. Es un hecho curioso en el presente caso, que, a pesar de que las sumas que se tratan de recobrar parecen ser su-mas liquidadas, de las cuales las demandadas son respon-sables individualmente, y no solidariamente, todas ellas fue-ron unidas en una misma acción, y no se hizo objeción al-guna por ese motivo. Sin embargo, no hay nada en los autos, que demuestre que existiera dependencia mutua alguna entre las demandadas, y por esta razón habrá que revocar *612la sentencia contra Elvira Fernández Blanco, como ya se ha indicado.
Con respecto a la suficiencia de la prueba, basta decir que se confiesan las deudas en la contestación, y el demandante presentó como prueba el documento de venta expedido a su favor por el marshal; así como una escritura del 18 de diciem-bre de 1901, en la cual las apelantes respectivamente reco-nocieron deber á Fernández y Ca. las respectivas sumas men-cionadas en dicha escritura. En virtud de las alegaciones y pruebas sometidas, la corte estaba. justificada en dictar sentencia contra las demandadas sobre las cuales tenía juris-dicción. En cuanto a la defensa de prescripción por razón de la clase de las mercancías vendidas por Fernández y Ca. a las demandadas y apelantes, estas últimas alegaron que el artículo 1868 del Código Civil limita el período de prescrip-ción a' tres años. Sin embargo, no hubo en el juicio prueba alguna del origen de las deudas de los apelantes. La escri-tura presentada como prueba, demuestra que en cada caso, la suma con motivo de la cual se entabló la demanda, era una suma liquidada. Estamos de acuerdo con las apelantes en que, si los hechos consignados, constituyen una defensa de prescripción, no es necesario hacer referencia al artículo del Código Civil, con arreglo al cual reclamaban las demandadas y apelantes. El artículo 128 del Código de Enjuiciamiento Civil confiere a un demandado el privilegio de invocar la ley de prescripción, citando al hacer referencia a la misma el número del artículo del Código en que se funda. Pero si ex-pone los hechos de la prescripción, no es necesario que cite el artículo, aunque sería mejor práctica citarlo.
En cuanto a la cuarta defensa, o sea la de que la escri-tura otorgada por las apelantes a favor de Fernández y Ca. llevaba la fecha del 18 de diciembre de 1901, y que, por lo tanto, las acciones habían prescrito, aparece claramente el hecho dé que esas acciones son de carácter personal, puesto que las demandadas reconocieron individualmente deber can-tidades determinadas y liquidadas. Por consiguiente el artí-*613culo del Código Civil aplicable a esas acciones de prescrip-ción, sería el 1865 en vez del 1868. Por lo tanto las acciones no lian prescrito, pues el término de la sección anterior es de quince años.
Con respecto a la demandada y apelante, Elvira Fernán-dez Blanco, debe revocarse la sentencia, y confirmarse la misma en cnanto a las demás demandadas.

Resuelto de conformidad.

' Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados, MacLeary, del Toro y Aldrey.